Title: From Thomas Jefferson to Matthew Anderson, 15 February 1805
From: Jefferson, Thomas
To: Anderson, Matthew


                  
                     Sir 
                     
                     Washington Feb. 15. 05.
                  
                  I recieved from a gentleman travelling in Italy a box containing the seeds or eggs of the fine Italian silk-worm. I do not know that I can better fulfill his patriotic views than by transmitting them to mrs Anderson & yourself, who alone as far as I know pay attention to that branch of culture. He says that towards the 1st. of May when the leaves of the white mulberry are grown & yet tender, the linen to which the eggs are fixed should be wet on the side opposite to that on which they are attached with white wine, the eggs gently detached with a pen, or any thing which will accomplish this without injuring them and then spread upon sheets of white paper in a warm room. the rest of the process I have no doubt you are familiar with. the box containing them accompanies this and will I hope get safely to hand. with my respects to mrs Anderson and yourself I pray you to accept my salutations
                  
                     Th: Jefferson 
                     
                  
               